Citation Nr: 1412302	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a seizure disability, to include as secondary to service-connected PTSD.  

2.  Entitlement to an initial rating in excess of 30 percent from September 5, 2006, to February 25, 2009, and in excess of 50 percent as of February 26, 2009, for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating due individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1963 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This case was previously before the Board in June 2012, at which time it was remanded for further development.  The case has now been returned to the Board for further appellate action.

The issues of entitlement to a service connection alcoholism, nicotine dependence, hypertension, and a stomach disability  have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment that more nearly approximates reduced reliability and productivity. 

2.  The evidence does not show that the Veteran has a current diagnosis of seizure disability.  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but not higher, for the entire period on appeal, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  A seizure disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 510, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, not obtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disabilities and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1 (2013).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

It is not expected that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when assigning a rating.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for any times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

PTSD

The Veteran contends that he is entitled to an initial rating for PTSD in excess of 30 percent from September 5, 2006, to February 25, 2009, and 50 percent as of February 26, 2009.   

PTSD is rated under Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

Reports of psychiatric examination and treatment frequently include a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between 0 and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2013).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The evidence for consideration in this case includes a VA examination reports, VA treatment records, and lay testimony and statements.  The appeal stems from the initial grant of service connection.  The Veteran has not challenged the September 5, 2006, effective date for the grant of service connection and, therefore, the relevant question in this matter is the state of his disability for the period beginning on September 5, 2006.

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A February 2009 VA examination revealed that the Veteran was attending both group and individual PTSD-treatment sessions and believed that they had been effective.  The examiner reported that the Veteran experienced irritability; sleep disturbance; dreams about his experiences in Vietnam; night sweats; he fought in his sleep; and he isolated himself.  The examiner noted that the Veteran had been married for 43 years and had two adult children, with whom he had a good relationship.  The Veteran related that he became easily irritated and that his wife and children knew when to avoid him.  The Veteran described his social relationships to be limited due to his irritability, and stated that he preferred to stay away from people and had difficulty maintaining relationships.  The Veteran also described difficulty concentrating, and stated that he enjoyed gardening and fishing.  He stated that he consumed alcohol two to three times a week and sometimes smoked marijuana to self-medicate.  

The examiner noted that the Veteran appeared clean; was lethargic; his speech was slow; he was cooperative and had an appropriate affect; his mood was dysphoric; his attention was intact; he was oriented; his thought process and content were satisfactory; he did not have delusions; his judgment was intact; his intelligence was average; he had insight; he had no hallucinations; he relayed such inappropriate behavior as yelling at his wife and becoming confused; he displayed no obsessive or ritualistic behavior; he reported no panic attacks; he had no suicidal or homicidal thoughts; he had fair impulse control; thought about exhibiting violent behavior, but coped with those thoughts by gardening or fishing; had slight problems with activities of daily living; had slightly impaired memory, which he believed to be age-related; and reported that his spouse managed their finances.  The Veteran reported experiencing daily distressing thoughts, recollections, and dreams; avoidance behaviors; detachment; irritability and anger; hypervigilance; exaggerated startle response; sleep disturbances; tearfulness; difficulty maintaining stable employment; and depression.  The examiner confirmed a diagnosis of chronic PTSD, assigned the Veteran a GAF of 45, and stated that the Veteran retired in 2003.  

An August 2012 VA examination revealed that the Veteran has been married for 46 years and his marriage was doing "great," despite the Veteran's moodiness and tendency to isolate himself.  The Veteran related that he often felt depressed and lacked the motivation for social interaction; enjoyed spending time with the other Veterans in his PTSD group; had no friends besides his brother-in-law; spoke with his children by phone on a daily basis; saw his grandchildren as often as he was able to, although the noise they made sometimes made it intolerable for him; described leaving the house and going for a drive, fishing, and gardening as his hobbies and methods to manage anger; said that his wife accompanied him in his activities; stated that he watched TV and read the paper, but avoided movies about Vietnam; and denied going to church, restaurants, social events, or sporting events due to the noise and the anxiety they produced.  The Veteran denied working; stated that he went to group therapy; affirmed that he consumed alcohol daily; and expressed a belief that his seizure disorder occurred when he consumed hard liquor, but that beer was not hazardous to his health.  

The Veteran reported experiencing distressing thoughts, recollections, and dreams; avoidance behaviors; detachment; irritability; anger; hypervigilance; exaggerated startle response; chronic sleep impairment; flattened affect; disturbances of mood and motivation; inability to establish and maintain effective relationships; anxiety; and depression.  The Veteran stated that he struggled with falling and staying asleep; had combat-related nightmares once or twice a week; had weekly bouts of depression; was tearful; denied suicidal ideation, hopelessness, or helplessness; and stated that he felt guilt.  The examiner noted that the Veteran did not experience panic attacks, but rather periods of time when he felt "on guard" and restless, and that he affirmed chronic hypervigilance.  The examiner noted that the Veteran still experienced PTSD and that his symptoms were similar in severity to those he experienced at the time of the February 2009 VA examination.  The examiner assigned the Veteran a GAF of 55 and noted that the Veteran consumed alcohol to self-medicate, which had negative effects on his mood.  

VA and Vet Center treatment records, from treatment visits and group and individual therapy sessions, from 2006 to 2010 show that the Veteran reported anger, centered especially on his activities in Vietnam; no suicidal or homicidal thoughts; sleep deprivation; bad dreams; relationship issues; that he consumed alcohol, tobacco products, and marijuana; and reported that he regularly fished and cut grass for exercise and relaxation;        

A September 2007 statement from the Veteran's son and the October 2007 Notice of Disagreement reported that the Veteran experienced frequent distressing memories and flashbacks; frequent dreams of death; was emotionally numb and demonstrated detachment; had difficulty leaving the house; had difficulty concentrating; had difficulty falling asleep and used sleep aids or alcohol to fall asleep; has been unable to work since 1989; lacked motivation to engage in any activities; had frequent panic attacks; experienced short-term memory loss; had difficulty completing tasks around the house; did not participate in social gatherings outside the house due to impaired functioning; and made a great effort to appear normal to outsiders, such as medical professionals.  

In an August 2012 statement, the Veteran's son reported that his father required daily monitoring; had trouble processing the content of VA correspondence; had frequent distressing memories and dreams of death; demonstrated detachment from people and reality; was unable to handle routines errands, such as doctors' appointments; and required a driver to make his appointments.  

In a March 2012 statement, the Veteran's representative reported that the Veteran's symptoms were the same in 2009 as they were in 2006.  The representative stated that the Veteran "snapped" at his wife frequently; had no social interactions except those with his wife and adult children; worked part-time for his wife; was unable to work with other people; experienced impaired memory; experienced lethargy and slow speech; had an explosive temper; was unable to handle stress; and had not made a new friend in 40 years.  

In a January 2014 statement, the Veteran's representative stated that alcohol consumption, hypertension, and smoking were common and well-known effects of PTSD, according to VA's own online materials; and that the Veteran had been unable to work for many years.

The VA examiner assigned the Veteran GAF scores of 45 to 55, indicating severe to moderate symptoms and impairment.  The August 2012 examiner assigned the Veteran a GAF score of 55, and opined that the Veteran's PTSD was manifested by occupational and social impairment that more nearly approximated reduced reliability and productivity.  The GAF scores are consistent with the overall picture painted by the Veteran's symptomatology.  Specifically, the Board notes that, based on the medical record and lay statements in the record, the Veteran's impairment due to PTSD symptoms was severe to moderate overall.  Viewed as a whole, and because the GAF score is only one of the factors which are considered, the Board finds that the symptoms exhibited by the Veteran more nearly approximate those contemplated by the 50 percent disability rating.  The Board is unable to distinguish a time during the period of the appeal when the symptoms warranted any higher or lower rating, as the symptoms appear of consistent severity throughout the record.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board finds that the results of the VA examinations and the symptoms described in the VA examination reports, Vet Center treatment notes, and lay statements do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability rating for a psychiatric disability.  For example, the Veteran did not report experiencing circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; or impaired abstract thinking.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather should serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment that more nearly approximates reduced reliability and productivity is sufficient to warrant a 50 percent disability rating, even though all the specific symptoms listed for a 50 percent rating are not manifested.

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

Consideration has been given to assigning a higher disability during any period of the appeal.  However, there is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  The Board notes that the Veteran did not show such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  To the contrary, the Veteran's thought processes were consistently described as coherent and organized and his speech as slow, but otherwise normal.  Also, there was no evidence of psychosis; he never reported any delusions or hallucinations; he repeatedly and insistently denied suicidal or homicidal ideation, intent, or plan, and there was no evidence that he was a persistent danger to himself or others; he was able to maintain minimal personal hygiene and perform activities of daily living; he never reported any disorientation to time or place; and he never experienced memory loss other than short-term memory problems which he ascribed to aging.  In addition, while the Veteran reported not socializing much and having difficulty making new friends, he also reported being close to his wife, children and grandchildren, whom he saw on a regular basis, and enjoying socializing with the other Veterans from his PTSD group.  The Veteran also reported enjoying fishing and gardening, activities which he engaged in with his wife or alone.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board has also considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b) (1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations or received frequent emergency treatment for his PTSD.  Additionally, the Veteran was able to work steadily for many years at a chemicals company, and his current symptoms of PTSD are not shown to have resulted in marked interference with employment, beyond that contemplated by the assigned 50 percent rating.  In sum, the Board finds that the preponderance of the evidence is against a finding that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating.  There are higher ratings available for the disability, but the evidence does not show that the Veteran's symptoms meet the criteria for the assignment of any higher rating.  The Board finds that referral of this case for extra-schedular consideration is not warranted.

Accordingly, The Board finds that the preponderance of the evidence is against the assignment of any rating higher than 50 percent for PTSD during the period on appeal, and the claim for increased rating is granted to the extent that a 50 percent rating, but not higher, will be assigned for the entire period on appeal.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Seizure Disability

The Veteran contends that he experiences a seizure disability resulting from excessive alcohol consumption related to his service-connected PTSD.  

The Veteran's October 1966 separation examination does not indicate that he experienced any head injury or any seizures while in active service.  The Veteran's extensive medical records show that his seizure disability began in 1987 and he was diagnosed with a generalized seizure disorder on multiple occasions from 1988 to 1996.  During that time, the Veteran experienced several seizures a year, and sometimes as many as three a month.  The treating physicians attributed some of the seizures to the Veteran's non-compliance with his anticonvulsant medication, some to alcohol withdrawal, and some to non-specific triggers.  The Veteran was prescribed and took medications to control his seizures.  In 1996, the Social Security Administration found the Veteran disabled due to a seizure disorder.  In the 10 years that followed, the Veteran was switched to a different medication and became seizure-free.  He no longer visited the neurology clinic (his last visit there was in 2001).  A 2003 primary care note showed that the Veteran was still on anticonvulsive medication and that he was seizure-free.  From 2006 to 2007, the anticonvulsive medication was discontinued and the Veteran remained seizure-free.

In an August 2012 VA examination and an October 2012 addendum, the examiner opined that the Veteran's alcohol consumption probably played an important role in triggering seizures, either due to excessive alcohol consumption, alcohol withdrawal, or non-compliance with seizure medications.  The examiner also opined that the Veteran seemed to have an epileptic disorder independent of the alcoholism and once the Veteran limited his alcohol consumption, his epilepsy reverted and he had been seizure-free while not on anticonvulsant medication for many years.  The examiner stated that, in sum, the Veteran has had an epilepsy disorder, but the disorder has been quiescent because its principal trigger for seizures, alcoholism, has disappeared.  

In a September 2007 statement, the Veteran's son drew VA's attention to the Social Security Administration's 1996 decision to grant the Veteran disability benefits for his seizure disorder, and to the fact that that decision was based, in part, on VA medical records documenting the Veteran's seizure disability.  Those sentiments were echoed by the Veteran's October 2007 Notice of Disagreement.  

In the January 2014 Brief, the Veteran's representative stated that the Veteran's seizure disability was caused by his drinking which, in turn, was caused by the service-connected PTSD.  The representative referenced materials that VA has published online which showed a connection between PTSD and alcoholism.  The representative argued that VA has overlooked the Veteran's "risky behaviors" - excessive alcohol consumption, smoking tobacco, and smoking marijuana, in the denial of service connection for the seizure disorder. 

The Board cannot use its own medical judgment and substitute that for the opinions of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA adjudicators cannot substitute their own medical determinations for those of medical professionals).  Consequently, the Board must rely on the medical judgment and opinion of the physicians who have examined and treated the Veteran over the years for his seizure disability.  According to the examiners, the Veteran has not experienced a seizure since before 2001.  The Veteran's VA treatment records repeat the statement "the Veteran has not experienced seizures in the last several years."  The Veteran has not been taking anticonvulsive medication since 2006 or 2007, and still remained seizure-free.  The Veteran has not experienced any seizures in the seven years during the pendency of this appeal.  The Veteran filed this claim in October 2006.  The examiner reported that the Veteran's underlying epilepsy disorder, which was exacerbated by excessive alcohol consumption, became quiescent once the Veteran decreased his alcohol consumption.  Whether the Veteran's excessive alcohol consumption was triggered by his service-connected PTSD or not is immaterial when it comes to his seizure disorder, as his seizure disorder was only temporarily exacerbated by excessive drinking and there was no permanent increase in the severity of the Veteran's seizures, which went away completely once the Veteran decreased his alcohol consumption.  The Veteran has been completely seizure-free for approximately 13 years now, and has not been taking seizure medication during the pendency of this appeal.  The evidence does not show that it is at least as likely as not that he has a current seizure disability.

Therefore, service connection for a seizure disability, to include as secondary to service-connected PTSD, is not warranted.  The preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 50 percent, but not higher, for PTSD for the entire period on appeal, is granted.

Entitlement to service connection for a seizure disability, to include as secondary to service-connected PTSD, is denied.


REMAND

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has raised the issue of entitlement to TDIU in conjunction with the claim for increased rating for PTSD.  Therefore, that claim is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009); The evidence does not show that he has received notice of the criteria for assignment of TDIU.  Therefore, notice should be sent and the claim adjudicated.

Accordingly, this case is REMANDED for the following development:

1.  Issue notice to the Veteran regarding what evidence is needed to substantiate a claim for TDIU, what evidence VA will attempt to obtain, and what evidence he should obtain.

2.  Then, readjudicate the claim for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


